 



One Year Preferred Pricing Agreement for
D&B Risk Management Solutions (07-05)   (D&B LOGO) [w30972w3097201.gif]

 
This Preferred Pricing Agreement for D&B Risk Management Solutions (“PPA”) is
subject to the PPA Terms and Conditions set forth below in addition to the
existing D&B Master Agreement between Customer and D&B that was signed June 17,
2002. Upon acceptance of this PPA by both parties, this PPA shall constitute an
“Order” under the existing Master Agreement. Customer, by signing below,
acknowledges receipt of the D&B Product & Service Pricing Guide. Notwithstanding
anything to the contrary contained in the Master Agreement, this Order
constitutes a binding commitment for the term of this Order, and neither party
may terminate this Order for convenience.

     
Effective Date
  March 19,
2006

 
PPA Terms and Conditions
PPA Term: 1 year from Effective Date; (referred to herein as a “Contract Year”).
Customer shall have access to all products and services listed on attached
Appendix A (“Included Services”), subject to the following:
1.     In consideration of Customer’s payment of the PPA Fee for each Contract
Year, Customer shall be entitled to receive an unlimited amount of Included
Services, subject to usage limits on selected products and services included
within the Included Services (which limits are referred to as “Product Usage
Limits”), determined by reference to the applicable pricing set forth below
(subject to Customer’s band discount set forth below);
2.     Any use of Included Services in excess of the applicable Product Usage
Limits during a particular Contract Year shall be billed to Customer at the
above referenced pricing, including applicable band discount;
3.     The use of Included Services under this Agreement applies to Customer as
it exists today, and may be used only to support Customer’s U.S. business, and
may be used by Customer’s U.S. divisions and wholly owned subsidiaries that are
identified on a “Schedule of Locations of Service and Customer Related
Companies” attached hereto and executed by the parties and that are not
currently eligible to receive included Services under an existing agreement with
D&B (“Included Entities”) to support their respective U.S. businesses, provided
Customer is liable for such Included Entities’ compliance with the PPA and
Master Agreement. Any change to Customer via merger or acquisition shall require
a written addendum between D&B and Customer to reflect such change, which
addendum shall include the applicable revised PPA Fee schedule. Future
acquisitions by Customer of, or future acquisitions of Customer by, companies
with a D&B credit information contract (“Acquired/Acquiring Companies”) shall
not be included in this Agreement. Acquired/Acquiring Companies shall continue
to receive D&B services pursuant to the terms and conditions of the respective
D&B credit information contract (“Credit Contract”) and shall not be included as
an Included Entity under this PPA, until the expiration of such Credit Contract
and the execution of an addendum to this PPA as referenced above;
4.     Any use of Included Services by Customer’s affiliates other than Included
Entities shall be the subject of a separate, mutually agreed amendment to this
PPA; and
5.     Customer’s use of D&B products and services other than Included Services,
if any, shall be the subject of separate Orders executed by the parties, each of
which shall be subject to, and incorporate by reference therein, the terms of
the Master Agreement.

                           
PPA Fee*
    Band Discount:     7     Product Usage Limits (per Contract Year)
Contract Year 1:     957,891.
    Applicable Pricing:     International Reports           15% of PPA Fee
Annual Service Fee: $570
    D&B’s published pricing for 2003                    

1.     *In the event the parties agree to renew this Order under this PPA, the
PPA Fee for the next Contract Year shall be equal to (a) the PPA Fee for such
year, plus (b) 50% of the amount, if any, by which Customer’s actual usage in
Contract Year 1 exceeded three (3) times the PPA Fee for Contract Year 1.
2.     Customer’s actual usage for a particular Contract Year and the PPA Fee
for the subsequent Contract Year shall be determined by D&B by reference to the
above referenced pricing, including applicable band discount and communicated to
Customer within thirty (30) days after the end of the applicable Contract Year.
Payment for such subsequent Contract Year shall be due within thirty (30) days
after Customer’s receipt of invoice.
3.     PPA Fees include the Annual Service Fee, and are non-refundable, and
unused amounts may not be carried over to subsequent Contract Years.
4.     In the event Customer does not renew this Order prior to or on the
expiration date, Customer may continue to receive Services, provided that
Customer will pay D&B’s then current published pricing (subject to Customer’s
discount associated with the prior Contract Year PPA Fee set forth herein) for
such Included Services for the sixty day period following the expiration date.
 

         
Payment Options:
  þ Annual Eff. Date   o Annual Eff. Date 30/60

 
AGREED TO BY:
 

     
DUN & BRADSTREET, INC.
  CUSTOMER
 
   
Approved:
  Company Name:           
 
   
Authorized Signature: /s/ Thomas M. Wickersham
  Authorized Signature: /s/ David W. Griffith
 
   
Name (Please Print): Thomas M. Wickersham
  Name (Please Print): David W. Griffith
 
   
Title: RVP Strategic Accounts
  Title: SVP Credit Analysis and Marketing Analysis
 
   
Date: 3-8-06
  Date: 3-9-06

 



--------------------------------------------------------------------------------



 



Dun & Bradstreet, Inc. (“D&B”) and the customer named on the attached Order
(“Customer”) agree that D&B shall make available to Customer business
information services (“Services”), which may include information
(“Information”); computer programs or applications (including those accessed
remotely), documentation and media (collectively, “Software”); and other
services, subject to this Master Agreement (“Agreement”). The Services subject
to this Agreement are identified in Orders entered into from time to time by D&B
and Customer. No obligation to furnish or to pay for a particular Service arises
under this Agreement until D&B accepts an order and any attachments thereto
placed by Customer. All accepted orders and their attachments (collectively, the
“Order(s)”) for Services are subject to this Agreement, and the terms of such
Orders are incorporated by reference in this Agreement. Subject to paragraph
10.2, this Agreement continues in force even though no Order may then be
outstanding. The Services will also be made available to Customer’s U.S. parent
and to U.S. companies that are subsidiaries, divisions or affiliates,
wholly-owned or controlled by Customer and that are identified on a “Schedule of
Locations of Service & Customer-Related Companies” schedule attached to such
Order and signed by the parties.
1.     Licenses
1.1          D&B grants to Customer a non-exclusive, non-transferable license
(“License”) to use and display the Information and Software (in object code
format only) constituting each D&B product specified in an Order, subject to the
limitations contained in this Agreement and such Order. D&B retains all
ownership rights (including copyrights and other intellectual property rights)
in the Services, in any form, and Customer obtains only such rights as are
explicitly granted in this Agreement and such Order. The Services will include a
custom model developed by D&B through the use of D&B and Customer information.
To the extent such model is customized for Customer, the customized model shall
be owned by Customer; provided that (i) Customer grants D&B a license to use
such model in connection with its provision of Services to Customer hereunder,
(ii) Customer’s ownership of the customized model does not (x) include ownership
of any D&B information, techniques, processes, methods, expertise, or other
intellectual property included therein (which collectively remain D&B
intellectual property) or (y) affect D&B’s ability or rights with respect to the
use of such D&B information, techniques, processes, methods, expertise, or other
intellectual property for the purpose of developing custom models for other
customers for any purpose, and (iii) Customer shall not license, sell,
distribute or otherwise make available such custom model to any third party,
other than those third parties to which Customer may make Information or
Software available pursuant to the first sentence of paragraph 2.2.
1.2          Each License and Order is for a term, beginning on the date of the
Order, of 12 months, unless another term is specified in the Order. D&B may
extend the term for an additional period, in its discretion, while the parties
are engaged in renewal discussions. Any such extension shall be subject to this
Agreement. Each License or Order may be renewed as set forth in the Order and by
mutual written agreement and payment of renewal fees and applicable product and
service fees (the initial term and any renewal period for an Order or License
constitute “the Term” for such Order or License).
1.3          Software “Updates” (i.e., minor enhancements, additions, and
substitutions to Software, including corrections and bug fixes) are provided at
no additional fee, if available. “Upgrades” (i.e., modifications, additions or
substitutions that result in a substantial change, improvement or addition to
Software), if available, are provided for an additional fee, if applicable. The
determination of whether a matter involves an Update or an Upgrade is within the
sole discretion of D&B. All Updates and Upgrades obtained by Customer are
subject to this Agreement.
1.4          Telephone and email based software support is available during the
Term of an Order for the currently licensed Software versions, and only if
Customer has installed all Updates received.
2.     Restrictions on Use
2.1          Information and Software are licensed for Customer’s internal use
only and (i) only at the points of service specified in the Order; (ii) only for
the frequency of use or total number of users set forth in the Order; and
(iii) subject to any other restrictions set forth in the Order.
2.2          Customer will not provide Information or Software to others,
whether directly in any media or indirectly through incorporation in a database,
marketing list, report or otherwise, or use or permit the use of Information to
generate any statistical or other information that is or will be provided to
third parties (including as the basis for providing recommendations to others);
use or permit the use of Information to prepare any comparison to other
information databases that is or will be provided to third parties; or
voluntarily produce Information in legal proceedings; except that Customer may
provide Information or Software to Representatives as defined below, in response
to regulatory requests, or as otherwise required by law. Customer shall:
(i) maintain the Information in strict confidence, including by restricting
disclosure of the Information solely to those of its employees, consultants,
agents and advisors (collectively, “Representatives”) with a need to know and
not allowing it to be disclosed, through negligence or otherwise, to third
parties, (ii) advise Representatives who receive the Confidential Information of
their obligations hereunder and assume full responsibility for any breach by
them of such obligations, (iii) use the Confidential Information only in
furtherance of the business relationship described in Paragraph 1 above, and
(iv) take all steps to ensure that no unauthorized persons have access to
Confidential Information and that all persons having access to Confidential
Information refrain from any unauthorized disclosure.
2.3          Customer will not attempt to access, use, modify, copy, reverse
engineer, or otherwise derive the source code of Software.
2.4          Upon reasonable notice and during regular business hours, Customer
will permit D&B to inspect the locations at, or computer systems on which,
Information and Software are used, stored or transmitted so that D&B can verify
Customer’s compliance with this Agreement.
2.5          Customer will be responsible for any direct damages or lost profits
incurred by D&B as a result of Customer’s breach of this paragraph 2.
3.     Copying
3.1          Customer will not copy, download, upload or in any other way
reproduce Information or Software except for (i) creating a reasonable number of
copies of Information in any format for internal use only in accordance with
this Agreement and not for general internal distribution; and (ii) making one
copy of Information and of Software for internal archival purposes.
4.     D-U-N-S Numbers
4.1          D-U-N-S Numbers are proprietary to and controlled by D&B. D&B
grants Customer a non-exclusive, perpetual, limited license to use D-U-N-S
Numbers solely for identification purposes and only for Customer’s internal
business use. Where practicable, Customer will refer to the number as a “D-U-N-S
Number” and state that D-U-N-S is a registered trademark of D&B.
5.     Third Party Services
5.1          Customer may engage a third party to process or host Information
(the “Processor”) provided that the Processor and D&B enter into a D&B
Processor’s Agreement before any Information or Software is provided to the
Processor.
5.2          Third parties that provide Information to D&B for use in providing
the Services are intended third party beneficiaries of paragraphs 8 and 11.
6.     Payment
6.1          Customer will pay D&B in accordance with the Order. Prices and
product descriptions are those set forth in the Order, or, if not included in
the Order, in the applicable pricing and product policies made available to
Customer in hard copy or on any D&B Internet site, which policies are
incorporated herein. A late payment charge of the lesser of 11/2% per month or
the highest lawful rate may be applied to any outstanding balances until paid.
6.2          Customer will pay any applicable taxes relating to this Agreement,
other than taxes based on D&B income and franchise — related taxes.
6.3          For certain Orders for a committed volume or usage represented by
an upfront payment by Customer, Customer may be entitled to “carry over”
portions of unused volume or usage upon renewal. In addition, if Customer’s
usage exceeds the committed amount, such excess usage shall be billed at a
specified “overrun” rate. Such carryover and/or overrun rate, if applicable,
will be determined in accordance with the Order, or, if not included in the
Order, in

 



--------------------------------------------------------------------------------



 



the applicable pricing and product policies made available to Customer in hard
copy or on any D&B Internet site.
6.4          If Customer’s pricing with respect to a particular Order is based
on Customer’s expected volume or usage as indicated on such Order and Customer
does not meet such volume or usage levels, Customer will pay D&B a “true-up
amount” based on the pricing applicable to the volume or usage actually utilized
by Customer.
7.     Compliance with Law
7.1          Customer will not use Information as a factor in establishing an
individual’s eligibility for (i) credit or insurance to be used primarily for
personal, family, or household purposes, or (ii) employment. In addition,
Customer will not use any Service to engage in any unfair or deceptive practices
and will use the Services only in compliance with applicable state, local,
federal or foreign laws or regulations, including laws and regulations regarding
telemarketing, customer solicitation (including fax and/or e-mail solicitation),
data protection and privacy.
8.     Disclaimers
8.1          Though D&B uses extensive procedures to keep its database current
and to maintain accurate data, Customer acknowledges that the Information will
contain a degree of error and that Customer is responsible for determining that
the Information is sufficiently accurate for Customer’s purposes. If the
Information is not sufficiently accurate for Customer’s purposes, then Customer
must so notify D&B, in writing, within 15 days after receipt of such
Information. D&B will, at its option, either correct the inaccuracy at D&B’s
expense or refund any amounts paid relating to the unusable Information.
8.2          ALL SERVICES ARE PROVIDED ON AN “AS IS,” “AS AVAILABLE” BASIS.
OTHER THAN AS EXPLICITLY STATED IN THIS AGREEMENT, D&B DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTIES OF ACCURACY, COMPLETENESS,
CURRENTNESS, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. D&B DOES NOT
WARRANT THAT THE SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE AND DISCLAIMS ANY
WARRANTY OR REPRESENTATION REGARDING AVAILABILITY OF A SERVICE, SERVICE LEVELS
OR PERFORMANCE. D&B WILL NOT BE LIABLE FOR ANY LOSS OR INJURY ARISING OUT OF, IN
WHOLE OR IN PART, D&B’S CONDUCT IN PROCURING, COMPILING, COLLECTING,
INTERPRETING, REPORTING OR DELIVERING SERVICES.
9.     Copyrights and Other Proprietary Rights
9.1          Customer acknowledges that Information and Software are proprietary
works of D&B and comprise: (i) works of original authorship, including compiled
Information containing D&B’s selection, arrangement and coordination and
expression of such Information or pre-existing material it has created, gathered
or assembled; (ii) trade secret and other confidential information, including
information that derives value or potential value from not being readily known
or available; and (iii) information that has been created, developed and
maintained by D&B at great expense, such that misappropriation or unauthorized
use by others for commercial gain would unfairly and/or irreparably harm D&B or
reduce D&B’s incentive to create, develop and maintain such information.
Customer will not knowingly commit or permit any act or omission that would
contest or impair D&B’s proprietary and intellectual property rights in
Information and Software or that would cause the Information or Software to
infringe the proprietary or intellectual property rights of a third party.
Customer will reproduce D&B’s copyright and proprietary rights legend on all
copies of Information and Software which are so marked when received. Customer
will be responsible for any direct damages or lost profits incurred by D&B as a
result of Customer’s breach of this paragraph 9.1.
9.2          Customer and D&B will not (i) use any trademark, service mark or
trade name of each other or any of their affiliated companies, except that D&B
and its affiliates may include Customer’s trade names in the data base of
business information included within the Services it offers to Customer and
others or otherwise as permitted by law, or (ii) publish any press releases
regarding this Agreement or any Order.
9.3          D&B will treat all information that Customer designates in writing
to be proprietary in the same manner as D&B treats its own proprietary
information. D&B agrees not to use such identified proprietary information
except for the purposes of performing its obligations to Customer and for
internal analytical purposes (i.e., analyzing such data to improve D&B’s
products and services). Such proprietary information shall not include
information that (i) is or becomes a part of the public domain through no act or
omission of D&B; (ii) was in D&B’s lawful possession prior to Customer’s
disclosure to D&B; (iii) is lawfully disclosed to D&B by a third-party with the
right to disclose such information and without restriction on such disclosure;
or (iv) is independently developed by D&B without use of or reference to the
proprietary information.
9.4          D&B represents and warrants to Customer that, to D&B’s knowledge,
the Software and Information, when used in accordance with this Agreement, do
not violate any existing U.S. copyrights, patents, trademarks, or other
intellectual property rights of any third party. The foregoing warranty does not
apply to the extent Customer modifies the Software or Information in any way or
combines the Software or Information with material from third parties.
10.     Termination
10.1          In the event of material breach (including, without limitation, an
assignment in violation of paragraph 13.2 hereof) by Customer or D&B, the
non-breaching party may immediately terminate this Agreement or particular
Orders without prior notice. In addition, D&B may terminate this Agreement or
particular Orders upon 30 days’ prior written notice; provided that if D&B
terminates this Agreement or particular Orders other than for cause, D&B will
refund to Customer the unused balance of any amounts paid under the relevant
Orders. If Customer terminates this Agreement or particular Orders due to a
material breach by D&B pursuant to this section, D&B will refund to Customer the
unused balance of any amounts paid under the relevant Orders so long as such
material breach is proved in any judicial proceeding.
10.2          If Customer has no Orders in effect during a period of six
consecutive months, then D&B may terminate this Agreement at the end of such
six-month period by sending written notice to Customer.
10.3          The provisions set forth in paragraphs 2, 3, 4, 6, 7, 8, 9, 10.3,
10.4, 10.5, 11 and 12 will survive the termination of this Agreement.
10.4          If, without D&B’s written permission, Customer continues after
termination to obtain Services covered by a terminated Order or Agreement,
Customer will be liable to D&B for the undiscounted fees for such Services in
effect on the date of such termination.
10.5          Upon termination of a Term with respect to particular Information
or Software, or upon receipt of Software or Information that is intended to
supersede previously obtained Software or Information, unless D&B instructs
Customer otherwise, Customer will immediately delete or destroy all originals
and copies (other than archival copies permitted by paragraph 3) of the
Information or Software, and upon request, provide D&B with certification
thereof.
10.6          Termination of this Agreement will result in a termination of all
outstanding Orders.
11.     Limitation of Liability
11.1          NEITHER D&B NOR CUSTOMER WILL BE LIABLE FOR SPECIAL, PUNITIVE,
EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS), EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF THIS AGREEMENT OR THE
DELIVERY, USE, SUPPORT OR OPERATION OF THE SERVICES, EXCEPT AS OTHERWISE
PROVIDED HEREIN.
11.2          D&B’s LIABILITY FOR A PARTICULAR CLAIM WILL NOT EXCEED THE AMOUNT
PAID BY CUSTOMER TO D&B FOR THE PARTICULAR INFORMATION OR SOFTWARE UPON WHICH
THE CLAIM IS BASED OR $20,000, WHICHEVER IS GREATER. ANY CLAIMS AGAINST D&B WILL
BE BROUGHT, IN ACCORDANCE WITH THIS AGREEMENT, WITHIN 12 MONTHS OF DISCOVERY OF
THE FIRST OCCURRENCE GIVING RISE TO SUCH CLAIMS, BUT IN NO CASE MORE THAN
TWENTY-FOUR (24) MONTHS FROM THE FIRST OCCURRENCE, OR SUCH CLAIMS WILL BE
FOREVER BARRED.
12.     Choice of Law; Disputes
12.1          This Agreement is governed by and construed in accordance with the
laws of the State of New Jersey, without regard to choice of law provisions. Any
disputes arising out of this Agreement that cannot be resolved by the parties
will be brought in state or federal court located in Newark, New Jersey.

 



--------------------------------------------------------------------------------



 



12.2          Each party shall bear its own costs and expenses, including
reasonable attorneys’ fees incurred in any action to enforce the obligations of
the other party under this Agreement, however, Customer will reimburse D&B for
all costs and expenses (including all reasonable attorneys’ fees and costs as
well as all damages incurred) in D&B’s enforcement of the Customer-Related
Companies compliance with this Agreement.
13.     Miscellaneous
13.1          This Agreement, all Orders, addenda and schedules, and D&B’s
published policies and procedures referred to herein and in effect from time to
time, including those published on D&B’s web site, constitute the entire
agreement between D&B and Customer regarding the Services. Unless an Order
states otherwise, where there is a conflict between the terms of any addenda or
schedules and this Agreement, the terms of the Agreement shall control with
respect to the Services. Where there is a conflict between the terms of any
Order and this Agreement, the terms of the Order shall control with respect to
the Services set forth in such Order and solely to the extent of the conflict.
Any amendments of or waivers relating to this Agreement or any Order must be in
writing signed by both parties.
13.2          This Agreement binds and inures to the benefit of the parties and
their successors and assigns, except that neither party will assign this
Agreement without the prior written consent of the other party; however, either
party may assign the Agreement (i) to an affiliate controlled by, controlling or
under common control with that party; provided such affiliate is not a direct
competitor of D&B, or (ii) in connection with a merger or consolidation (so long
as the assignment is to the newly merged or consolidated entity) or the sale of
substantially all of its assets (so long as the assignment is to the newly
merged or consolidated entity). Notwithstanding the foregoing, with respect to
an assignment pursuant to (ii) above, the non-assigning party may terminate this
agreement upon thirty (30) days written notice if such party objects to the
assignment.
14     Indemnification
          D&B shall defend or settle at its expense any claim, suit or
proceeding arising from or alleging: (a) infringement of any existing U.S.
copyrights, patents, trademarks, or other intellectual property rights of any
third party (“Intellectual Property Right”) by Service or part thereof furnished
under this Agreement; (b) property damage or personal injury, including death,
directly caused by or personal injury, including death, directly caused by or
sustained in connection with the performance of the Services or any activities
of D&B in connection therewith; and (c) a breach of the warranties and
representations made by D&B in this Agreement. D&B shall indemnify and hold
Customer harmless from and pay any and all losses, costs and damages, including
royalties and license fees, reasonable counsel fees attributable to such claim,
suit or proceeding. Customer shall give D&B prompt notice of, and the parties
shall cooperate in, the defense of any such claim, suit or proceeding, including
appeals, negotiations and any settlement or compromise thereof, provided that
the Customer shall approve the terms of any settlement or compromise.
If any Service or part thereof furnished under this Agreement, including without
limitation Software, system design, equipment or Documentation, becomes or in
the Customer’s or D&B’s reasonable opinion is likely to become, the subject of
any claim, suit, or proceeding arising from or alleging infringement of, or in
the event of any adjudication that such Service or part thereof infringes on,
any Intellectual Property Right, D&B, at its own expense shall take the
following actions in the listed order of preference: (i) secure for the Customer
the right to continue using the Service or part thereof; or (ii) if efforts are
unavailing, replace or modify the Service or part thereof to make it
non-infringing; provided, however, that such modification or replacement shall
not degrade the operation or performance of the Service

 